DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wass (US Patent Number 5,161,738).
Regarding claim 1, Wass discloses a pressure relief valve, comprising: 
a valve body (12, 24) defining a hollow internal cavity (38, 40, 90, 94, 98) having two opposite ends (48, 82) in communication with a high-pressure side and a low-pressure side of the pressure relief valve respectively (Col. 2, lines 57-59); 
a separating plate (16) located in the hollow internal cavity; 
a penetrating member (20) configured to slide linearly in the valve body; 
an elastic component (22) located in the hollow internal cavity and configured to apply a force to the penetrating member from the low-pressure side towards the high-pressure side; and
a locking structure (26) disposed in the valve body in a fixed manner and spaced apart from the separating plate, the locking structure configured to lock the penetrating member in a cut-off state of the pressure relief valve (Col. 4, line 63-Col. 5, line 5), 
wherein in the cut-off state, the high-pressure side and the low-pressure side are fluidically isolated from one another by the separating plate, and the penetrating member cannot be locked when a specified temperature is exceeded, such that the penetrating member moves from the low-pressure side towards the high-pressure side from the force (Col. 5, lines 24-37), and
wherein in an open state of the pressure relief valve, the separating plate is penetrated by the penetrating member, such that the high-pressure side and the low-pressure side are in fluid communication with each other (Col. 5, lines 24-37). 
Regarding claim 4, Wass further discloses wherein the penetrating member is integrally formed (as shown in Figures 1-2).
Regarding claim 5, Wass further discloses wherein the penetrating member comprises a spring seat (68) and a piercing component (62) mounted on  the spring seat and configured to penetrate the separating plate, and 
the elastic component applies the force to the spring seat (as shown in Figures 1-2). 
Regarding claim 6, Wass further discloses wherein the elastic component comprises a coil spring, the coil spring extends around at least a portion of an outer surface of the spring seat, a first end of the coil spring abuts the valve body, and an opposite end of the coil spring abuts the spring seat (as all shown in Figure 2). 
Regarding claim 7, Wass further discloses wherein the spring seat devices an axially penetrating hollow first internal cavity, the piercing component defines an axially penetrating hollow second internal cavity, and the internal cavity of the valve body is in fluid communication with the first internal cavity and the second internal cavity (as all shown in Figure 2). 
Regarding claim 8, Wass further discloses wherein the piercing component defines a pointed end formed by an oblique face, such that in a penetrated state of the pressure relief valve, the pointed end passes through the separated plate and fluidically connects the second internal cavity to the high-pressure side (Col. 5, lines 24-37, as shown in Figure 2). 
Regarding claim 9, Wass further discloses wherein the separating plate includes a sealing ring configured to isolate fluidically the high-pressure side and the low-pressure side, the sealing ring is located in the hollow internal cavity of the valve body, and the sealing ring is spaced apart from the locking structure in an axial direction at least via the piercing component (Col. 2, lines 23-27, as shown in Figure 2). 
Regarding claim 11, Wass discloses a fluid supply system for use in a fuel cell vehicle, the fluid supply system comprising: 
a high-pressure fluid tank (150);
a high-pressure pipeline (52) in fluid communication with the high-pressure fluid tank; and
a pressure relief valve (10) operably connected to the high-pressure fluid tank and/or the high-pressure pipeline (as shown in Figure 3), the pressure relief valve including: 
a valve body (12, 24) defining a hollow internal cavity (38, 40, 90, 94, 98) having two opposite ends (48, 82) in communication with a high-pressure side and a low-pressure side of the pressure relief valve respectively (Col. 2, lines 57-59); 
a separating plate (16) located in the hollow internal cavity; 
a penetrating member (20) configured to slide linearly in the valve body; 
an elastic component (22) located in the hollow internal cavity and configured to apply a force to the penetrating member from the low-pressure side towards the high-pressure side; and
a locking structure (26) disposed in the valve body in a fixed manner and spaced apart from the separating plate, the locking structure configured to lock the penetrating member in a cut-off state of the pressure relief valve (Col. 4, line 63-Col. 5, line 5), 
wherein in the cut-off state, the high-pressure side and the low-pressure side are fluidically isolated from one another by the separating plate, and the penetrating member cannot be locked when a specified temperature is exceeded, such that the penetrating member moves from the low-pressure side towards the high-pressure side from the force (Col. 5, lines 24-37), and
wherein in an open state of the pressure relief valve, the separating plate is penetrated by the penetrating member, such that the high-pressure side and the low-pressure side are in fluid communication with each other (Col. 5, lines 24-37);
wherein the high-pressure side of the pressure relief valve is in fluid communication with high-pressure fluid in the high-pressure fluid tank and/or the high-pressure pipeline (as shown in Figure 3), and
wherein the low-pressure side of the pressure relief valve is in fluid communication with the atmosphere (Col. 1, lines 36-39) (Col. 5, lines 37-40). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wass (US Patent Number 5,161,738) in view of Michnevitz (US Patent Application Publication 2017/0152960).
	Regarding claims 2-3, Wass discloses the valve of claim 1 having a locking structure as discussed above but does not disclose wherein the locking structure comprises a locking pin, the locking pin passes through a through-hole formed in the valve body and at least partially extends into the penetrating member in order to lock the penetrating member in the cut-off state. 
	Michnevitz discloses a valve having a locking structure comprising a locking pin (130, 318), the locking pin passes through a through-hole (117, 317) formed in a valve body (116c, 324) and at least partially extends into a penetrating member (116b, 316) in order to lock the penetrating member in a first position [0031] [0043], the locking pin is made of a fusible alloy, and the specified temperature at which the penetrating member cannot be locked in the first position is 110°C ± 5°C [0015-0016] [0031].
	Michnevitz teaches that the locking pin holds the penetrating member in a first, loaded position until it melts at the specified temperature [0018]. When the locking pin melts, the penetrating member is forced by a spring into a second, activated position [0043-0044]. Thus, the locking pin disclosed by Michnevitz performs the same function as the thermally activated trigger disclosed by Wass, which locks the penetrating member in a first, loaded position by a ball bearing supported by a fusible alloy and which releases the penetrating member when the alloy melts to be forced by a spring in the cut-off state. Furthermore, Michnevitz teaches that a variety of metal alloys can be used as the fusible alloy and an appropriate one can be chosen based on the desired melting point, shear strength and bending resistance [0031]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the thermally activated trigger disclosed by Wass for the locking pin disclosed by Michnevitz, because the locking pin would predictably lock the penetrating member in the cut-off state and melt to allow penetration of the separating plate in the open state. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wass (US Patent Number 5,161,738) in view of Pittel (US Patent Application Publication 2018/0051819).
Regarding claim 10, Wass discloses the valve of claim 1 as discussed above but does not disclose wherein a part of the separating plate located in the hollow internal cavity protrudes towards the high-pressure side, and is shaped to form part of a spherical surface. 
Said discloses a separating plate (25) that protrudes toward a high-pressure side and is shaped to form part of a spherical surface [0002, as shown in Figure 4]. Pittel teaches that such separating plates are known in the art to relieve high pressure in an over-pressurized vessel and have been used in industry for many years [0001-0002, as shown in Figure 4]. Pittel suggests that deformation of the separating plate, such as with a spherical surface, weakens the integrity of the structure allowing it to rupture when lower force is applied as compared to a plate with no deformations [0005]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the separating plate in the hollow internal cavity disclosed by Wass with the separating plate disclosed by Pittel in order to reduce the force necessary to relieve the overpressure condition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747